Exhibit 10.2 Exhibit FORM OF SECURED PROMISSORY NOTE $ , 20 Salt Lake City, Utah For value received GROEN BROTHERS AVIATION, INC., a Utah corporation having an address at 2640 West California Avenue, Suite A, Salt Lake City, Utah 84104 (the "Company"). promises to pay to , a , or its assigns (the "Lender"), the principal sum of DOLLARS and NO/100 ($), together with interest on the unpaid principal balance hereof at the rate and at the times set forth herein. This Secured Promissory Note (the "Note") is issued pursuant to that certain Note Purchase Agreement (the "Purchase Agreement") dated as of October 9, 2008 by and among the Company and the Lender, and is subject to the terms and conditions contained therein. The obligations hereunder arc secured by that certain Security Agreement and Intellectual Property Security Agreement, each entered into as of October 9, 2008 by and among the Company and the Lender. Capitalized terms used but not defined herein shall have the meanings set forth in the Purchase Agreement. 1.
